Banke, Judge,
concurring specially.
1. I fully concur with the basic opinion insofar as it holds that the record reveals ample evidence to support the conviction and that counsel should be granted permission to withdraw.
2. In my opinion, Anders v. California, 386 U. S. 738 (87 SC 1396, 18 LE2d 493) (1966) and Bethay v. State, 237 Ga. 625 (229 SE2d 406) (1976), require us to find the appeal to be “wholly frivolous” rather than “ample evidence to support the conviction” before we can grant a so-called Anders motion. Further, Anders and Georgia’s expression thereunder in Bethay provide for “dismissal” of the appeal rather than “affirmance.” In the case at bar, counsel did not petition for affirmance. He asked for dismissal. Affirming an Anders Motion creates an unauthorized hybrid procedure.
While it makes no difference in the outcome of the case, I would say: “After a full and careful examination of the record, we have determined the appeal is wholly frivolous. Accordingly, counsel is granted permission to withdraw and the appeal is dismissed.” Bethay v. State, supra, 626.